COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MICHAEL BINKLEY,                               §
                                                                  No. 08-08-00055-CV
                   Appellant,                   §
                                                                    Appeal from the
 v.                                             §
                                                                 County Court at Law #3
                                                §
 RANCHOS PROPERTY OWNERS                                      of El Paso County, Texas
 ASSOCIATION INC.,                              §
                                                                   (TC# 2006-3801)
                   Appellee.                    §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss. In his motion, Appellant

states that an agreement has been reached and each party is satisfied.

       An appellate court may dismiss an appeal upon motion of an appellant. TEX .R.APP .P.

42.1(a)(1). We grant the motion and dismiss the appeal with prejudice. The motion does not

reflect that the parties have reached an agreement regarding the payment of costs. Accordingly,

costs are taxed against Appellant. See TEX .R.APP .P. 42.1(d).



January 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.